      Case 1:18-cv-10919-DLC Document 41 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------- X
                                          :
 MELANIE RAYDO and DANIEL LANG,           :
                                          :
                          Plaintiffs,     :           18cv10919 (DLC)
                                          :
                -v-                       :                ORDER
                                          :
 THE CITY OF NEW YORK, NEW YORK CITY      :
 POLICE OFFICER ERIC RODRIGUEZ            :
 individually and in his official         :
 capacity, NEW YORK CITY POLICE OFFICER :
 JOHN DOE #1, individually and in his     :
 official capacity, and NEW YORK CITY     :
 POLICE OFFICERS JOHN AND JANE DOES #2- :
 #10, individually and in their official :
 capacities,                              :
                                          :
                          Defendants.     :
                                          :
 ---------------------------------------- X

DENISE COTE, District Judge:

     On May 20, 2020, the Court granted defendants’ motions for

summary judgment and for judgment on the pleadings.         On June 3,

plaintiffs filed a motion seeking leave to amend pursuant to

Rule 15(c), Fed. R. Civ. P., or, in the alternative, for

reconsideration pursuant to Rule 60, Fed. R. Civ. P.

Accordingly, it is hereby

     ORDERED that defendants shall file any response to the June

3 motion by June 26, 2020.     Plaintiffs’ reply, if any, shall be
         Case 1:18-cv-10919-DLC Document 41 Filed 06/04/20 Page 2 of 2



filed by July 10.

     SO ORDERED:

Dated:       New York, New York
             June 4, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge
